In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-012 CR

____________________


MELVIN CORNELIOUS BELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 88441




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Melvin Cornelious Bell, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and filed by his attorney of record, Bruce N. Smith.  No opinion has issued in
this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.
								PER CURIAM
Opinion Delivered January 22, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.